CARROLL, DONALD K., Judge.
The plaintiff in a divorce action has appealed from a post-decretal order entered by the Court of Record for Escambia County, changing the custody of the parties’ children from the plaintiff to the defendant.
The question presented for our determination in this appeal is whether the evidence before the court at the hearing on the said petition was sufficient to allow the court to declare that the welfare of the children required a modification of the custodial provisions of the said final decree.
In our opinion, this appeal is controlled by the principals which we recognized in the analogous case of Albritton v. Carraway, 215 So.2d 69 (1968), involving a petition to change the child custody provisions of a divorce decree, in which case we said:
“A consideration of every principal applicable to the judicial review of cases of this kind leads us to uphold the order appealed from: This order comes to us clothed with the presumption of correctness. In entering this order the chancellor sat as the trier of the facts as to the two main issues before him — as to whether there was a change of circumstances since the time of the entry of the final divorce decree so as to justify the modification sought; and whether the best interests of the children involved require such modification. This court in the present appeal has no authority to substitute its judgment for that of the chancellor as to such issues, where substantial, competent evidence supports the chancellor’s determination. As the Florida Supreme Court said in Green v. Green, 137 Fla. 359, 188 So. 355 (1939): ‘We are committed to' the doctrine that the welfare of the child is the principal feature in determining custody, and that a very large discretion is allowed the chancellor in this respect, Frazier v. Frazier, 109 Fla. 164, 147 So. 464, although the exercise of such discretion is subject to review.’ ”
Applying in the instant case the principals which we recognized in the Al-britton case, supra, we have examined the evidence adduced by the parties at the hearing on the plaintiff’s petition, and we find sufficient, substantial evidence to support the findings reflected in the order appealed from herein, so that order must be and it is
Affirmed.
WIGGINTON, C. J., and SPECTOR, J., concur.